Per Curiam: It was error in the circuit court to give leave to reply, after overruling a demurrer to a plea in abatement, and this court has several times held this error to be cause of reversal. McKinstry v. Pennoyer, 1 Scam. 319; Motherell v. Beaver, 2 Gilm. 70. See also Eddy v. Brady, 16 Ill. 306. The error was not waived by anything subsequently done by defendants. The judgment must be reversed, the verdict set aside, and judgment quashing the writ entered nunc pro tunc, upon the demurrer. Judgment reversed.